Citation Nr: 1626284	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to August 2001 and from March 2002 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has recharacterized all of the above issues as original claims of service connection because new service treatment records and service personnel records were associated with the claims file in November 2012 (i.e., after the claims were first adjudicated and denied in a June 2006 rating decision).  See 38 C.F.R. § 3.156(c) (2015).

In March 2015 the Veteran was afforded a hearing an Acting Veterans Law Judge (AVLJ) at a Travel Board hearing and a transcript that hearing has been associated with the claims file.  The AVLJ who conducted that hearing has since left the Board and the Veteran has not responded to the Board's April 2016 letter offering her 30 days to request another hearing.  Therefore, the Board finds that it may adjudicate the appeal without the Veteran having another hearing.

The claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the March 2015 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the denial of her claims of service connection for bilateral hip, wrist, elbow, and knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a bilateral wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a bilateral elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her or her authorized representative.  38 C.F.R. § 20.204.  Here, at the March 2015 personal hearing the Veteran notified VA that she wanted to withdraw her appeal of the denial of her claims of service connection for bilateral hip, wrist, elbow, and knee disabilities.  The notice was converted into writing when the hearing testimony was transcribed and the withdrawal was received by VA prior to the issuance of a final decision as to these issues.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of the claim for service connection for a bilateral hip disability is dismissed.

The appeal of the denial of the claim for service connection for a bilateral wrist disability is dismissed.

The appeal of the denial of the claim for service connection for a bilateral elbow disability is dismissed.

The appeal of the denial of the claim for service connection for a bilateral knee disability is dismissed.




REMAND

As to the claim of service connection for a low back disability, service treatment records document the Veteran's complaints and treatment for low back pain diagnosed as a strain (see service treatment records dated in May 1998, August 1999, October 1999, and December 1999; also see examinations dated in April 2001 and March 2005), in writing to VA she has reports having continued low back pain since service (see April 2013 VA Form 9), and her recent treatment records document complaints and treatment for low back pain diagnosed as lumbar facet syndrome, lumbar spondylosis, and a disc bulge (see 2011 to 2013 treatment records from the Texas Pain Institute).  However, her recent private treatment records also document her complaints and treatment for back pain following a post-service motor vehicle accident in 2011.  See January 2013 magnetic resonance imaging evaluation (MRI) from the Texas Pain Institute.  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the diagnoses as well as the relationship, if any, between her current low back disabilities and her military service as opposed to her post-service motor vehicle accident.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-service VA treatment records.  

2.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment records including her post-January 2013 treatment records from the Texas Pain Institute.

3.  Notify the Veteran that she may submit statements from herself and from other individuals who have first-hand knowledge of any in-service low back problems as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the onset and etiology of any back disability found to be present.  After a review of the record and an examination of the Veteran the examiner must opine as to whether it is at least as likely as not that the Veteran has a back disability that is related to or had its onset in service, or if the examiner diagnoses the Veteran as having arthritis, whether the disability became manifest within one year of service separation.

In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent report of recurrent back problems since service and the in-service treatment for low back pain diagnosed as a strain. 

5.  Then readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the February 2013 statement of the case including the VA and private treatment records added to the electronic record since that time.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


